Case 1:20-cv-03214-TNM Document 12-2 Filed 11/16/20 Page 1 of 35




                   Ex. 1
    Case 1:20-cv-03214-TNM Document 12-2 Filed 11/16/20 Page 2 of 35




        DECLARATION OF KATHERINE PORTERFIELD, Ph.D.
I, KATHERINE PORTERFIELD, Ph.D., declare as follows:
     1) I am a clinical psychologist, licensed to practice in the State of New
        York.

     2) I received my Ph.D. in clinical psychology from the University of
        Michigan in 1998. My pre-doctoral and postdoctoral training included
        extensive training in the evaluation and diagnosis of mental disorders.
     3) Since 1998, I have worked as a psychologist at Bellevue Hospital
        and NYU School of Medicine at the Bellevue/NYU Program for
        Survivors of Torture. I have evaluated, treated and supervised the
        treatment of numerous children, adolescents and adults who have
        experienced war trauma and torture. I have served as an expert in
        matters before several federal and state Courts, the International
        Criminal Court in the Hague and for the Office of Military
        Commissions at Guantanamo Bay, as well as for immigration
        proceedings in courts through the Executive Office of Immigration
        Review. I have trained hundreds of health professionals and
        attorneys nationally and internationally on the evaluation and
        treatment of survivors of war trauma and torture and have
        lectured or conducted seminars on issues of torture and complex
        trauma sponsored by a wide variety of organizations, including
        human rights organizations, governmental entities, universities,
        and the International Criminal Court.
     4) I have co-authored several publications pertaining to the
        assessment and treatment of torture and trauma survivors and
        traumatic stress in children, including as a contributor to the
        United Nations’ Istanbul Protocol: Manual on the effective
        investigation and documentation of torture and other cruel,
        inhuman, or degrading treatment or punishment and The
        Cambridge Handbook of Psychology and Human Rights. I have
        contributed to peer-reviewed articles published in textbooks and
        professional journals, including The Journal of Nervous and
        Mental Disease; The Prevention Researcher; Psychiatry:
        Interpersonal and Biological Processes; OMEGA -Journal of Death
        and Dying; and Journal of the American Academy of Child &
        Adolescent Psychiatry. I serve as an ad- hoc reviewer on several
        peer-reviewed journals and presses, including Anxiety, Stress, and
        Coping: An International Journal, Cambridge University Press
        Medical Group, International Journal of Law and Psychiatry,
        Journal of Clinical Child and Adolescent Psychology, and Journal
        of Clinical Psychology.
                                       1
    Case 1:20-cv-03214-TNM Document 12-2 Filed 11/16/20 Page 3 of 35




     5) In this declaration, I will :

               summarize the history of pervasive, chronic trauma inflicted on
                Mrs. Montgomery by her caregivers (Section A);
               present my original clinical conclusions from my evaluation in
                2016, regarding Mrs. Montgomery’s psychological condition
                (Section B);
               describe the conditions of confinement in which Mrs.
                Montgomery is currently housed since being informed of her
                execution (Section C);
               opine on Mrs. Montgomery’s psychological vulnerability, given
                the current conditions of confinement (Section D);
               opine on the probable effect of the proposed transfer of Mrs.
                Montgomery form FMC Carswell to USP Terre Haute for
                execution (Section E).

A: Lisa Montgomery’s life history is rife with sustained, chronic
   trauma that was catastrophic to her psychological and emotional
   development, creating severe, lifelong impairments.

     6) Lisa Montgomery’s life is characterized by a catastrophic
        accumulation of damaging and disturbing life events, beginning in
        her early childhood and culminating in the tragic events of the
        current offense. The kinds of traumatic life events that Lisa
        experienced--including extensive emotional, physical and sexual
        abuse, neglect, domestic violence, and deeply exploitative adult
        caregiver behaviors--are likely to create developmental
        impairments in the victim across multiple aspects of functioning
        over the lifespan. Below, I will review risk factors, defined as life
        events that increase the likelihood that an individual who
        experiences them will suffer adverse outcomes, in Lisa’s life that
        contributed to her severe psychological and emotional problems
        throughout her life.

               Risk Factor: Genetic vulnerability to mental illness:
                Lisa's paternal and maternal sides of her family have a
                significant history of psychiatric and neurologic impairments
                that place them at increased risk for developing mental
                disorders. While there is not an extensive record of people in
                the family seeking mental health care, there are many
                examples of family members acting in strange and disturbed
                ways. Lisa's paternal grandmother experienced blackouts
                and uncontrollable emotions, attacking others and having no
                                        2
Case 1:20-cv-03214-TNM Document 12-2 Filed 11/16/20 Page 4 of 35




          subsequent memory of it. A paternal half-uncle had
          depression and developed uncontrollable emotions similar to
          his mother's blackouts. Lisa's maternal aunt underwent a
          craniotomy at the age of 50, and experienced grand mal
          seizures throughout her life. A paternal cousin was placed in
          special education in school, had trouble learning, and had
          auditory hallucinations of "angry voices" and thoughts.
          Another paternal cousin attempted suicide and was noted to
          have depression.

              Lisa's father, John, a veteran of Vietnam, manifested
          numerous behavioral and emotional problems throughout his
          life, including erratic behavior, drinking excessively, sleeping
          poorly, having nightmares and night terrors.

              The maternal side of Lisa's family also demonstrated
          substantial mental health and neurologic symptoms, starting
          as far back as Lisa's maternal great grandmother who was
          described as "strange" and reported to have "hid" when she
          became upset. One of Lisa's great uncles had reported
          intellectual disability, and another's unusual behavior was
          attributed to a brain tumor. A maternal cousin has been
          diagnosed with bipolar mood disorder with psychosis and has
          been hospitalized multiple times, as has her daughter.
          Another maternal cousin was hospitalized, treated with
          antipsychotic medication, and diagnosed with psychotic
          disorder, and his daughter has been hospitalized for mental
          illness. Two of Lisa's maternal half-brothers have received
          treatment for substance abuse, have been incarcerated for
          criminal behavior, and have acted violently towards others.
          One of the half-brothers has received antipsychotic
          medication for his nightmares, racing thoughts, auditory
          hallucinations, paranoia and flashbacks. Two of Lisa's
          grandchildren have been diagnosed with autism and
          pervasive developmental disabilities.

              Lisa's mother, Judy, lived a chaotic and destructive life,
          demonstrating behaviors highly suggestive of mental
          disturbance, including aggression, irritability, impulsivity,
          mood instability, and alcohol abuse. While she did not appear
          to receive mental health counseling, her profoundly
          dysfunctional life clearly begged for such intervention, in
          terms of almost all domains-parenting, marriage, self-
          regulation, and substance use.

                                 3
Case 1:20-cv-03214-TNM Document 12-2 Filed 11/16/20 Page 5 of 35




          Risk Factor: Physical abuse: Lisa experienced severe and
           chronic physical abuse and violence at the hands of her
           mother and stepfather throughout her life, as well as
           witnessing brutal abuse of her siblings. During her early
           childhood, when her half-sister still lived with her and her
           mother, Lisa and Diane were both abused by Judy, including
           being beaten, hit with objects, and smacked. Diane described
           Judy throwing her into the shower by her hair and turning
           the taps on cold. Teddy remembers Judy holding Lisa and
           Diane under cold water in the shower. Judy reportedly hit
           Lisa's half-sister's head with a broom stick.

              Lisa's mother slapped Lisa and her sister in their faces,
           strapped them on the backs of their legs, and pulled their
           hair. Lisa's mother used stress positions as punishment
           when Lisa did not eat all her food. She reportedly left Lisa
           strapped into her highchair for hours. Lisa's mother limited
           food intake, and when Lisa's half-sister was hungry, forced
           her to eat disliked food until she gagged. Judy regularly
           berated and yelled at the sisters. Once, Teddy remembers
           Judy holding a knife to his sister, Jerri Jo's, tongue and
           threatening to cut it off. Astonishingly, a family story
           involves Judy's finding humor in the fact that Lisa's first
           words as a toddler were, "Don't spank me."

              Lisa's stepfather, Jack Kleiner, entered her life when she
           was 5 years old and he was severely physically abusive of
           her, including raping her for much of her early adolescence.
           Jack Kleiner is described as frightening and cruel, and those
           who encountered him learned to stay away from him. He hit
           and smacked children without provocation, assaulted them
           with household objects like a telephone receiver, shoved
           their heads through cabinets and beat them when they
           cried. Lisa's stepfather did not allow her mother to leave the
           house with all the children because he feared she would run
           away. On one occasion, he tied her sister's feet with phone
           cord to keep her sister from moving her feet. A cousin
           recalled witnessing Lisa's stepfather break a broom stick on
           Lisa's head. He forced false confessions from the children for
           perceived wrong doings and yelled and screamed at Lisa and
           her sisters. His son, Teddy, recalls him turning out the
           lights and beating him brutally and repeatedly in the dark.
                                  4
Case 1:20-cv-03214-TNM Document 12-2 Filed 11/16/20 Page 6 of 35




           Once, he reportedly lifted one of Lisa's sisters up by her pig
           tails, and beat her with a belt for soiling her pants. Lisa's
           mother encouraged her stepfather to beat Lisa and her
           sister and encouraged the sisters to beat each other.

          Risk Factor: Sexual abuse: Lisa experienced severe sexual
           abuse throughout her life, first when being exposed to the
           rape of her half-sister in the same room as her and later
           when her stepfather raped and controlled her sexually from
           early to mid-adolescence. Her adult relationships were also
           colored by dynamics of coercion, control and violent sex.

              As a small child, Lisa shared a bedroom with her half-
           sister, Diane. Judy's involvement with multiple men at this
           time resulted in men coming in and out of the home. Diane
           vividly recalls a man coming into the bedroom more than
           once and molesting her. Lisa, age three, was in the bed next
           to her half-sister while this frightening abuse took place.

              As Lisa entered late childhood and early adolescence, she
           became the victim of a chronic campaign of coercive sexual abuse
           and objectification by her stepfather. This abuse took the form of
           Lisa being literally singled out and placed in an external
           room in the home where she could be accessed by her
           stepfather for regular and severe sexual abuse. Lisa's abuse
           by her stepfather is corroborated by court proceedings and
           1998 records in which it is verified by numerous
           individuals and, yet, no legal action took place. Jack
           Kleiner began having intercourse with Lisa when she was
           in approximately 8th grade and did so "weekly" for several
           years. One record notes that Jack Kleiner threatened that
           he would sexually assault Lisa's little sister if Lisa did not
           submit to what he was doing. Counseling files say no legal
           action was taken because Judy brought Lisa to counseling,
           though this counseling appears to have only lasted
           approximately 4 months. Additionally, Jack brought a man
           into the home from his work who appears to have sexually
           abused both Lisa and her brother, Teddy.

              Further, Lisa was the victim of extreme, repeated,
           sexual assaults by adult men, as many as four at a time.
           The men forced her to submit to anal, oral, and vaginal
           intercourse and took turns, one after the other. The men
           physically punished Lisa if "she wasn't doing it right."
                                    5
Case 1:20-cv-03214-TNM Document 12-2 Filed 11/16/20 Page 7 of 35




           As a final humiliation, the men urinated on Lisa. Lisa’s
           mother told Lisa that she had to engage in sex acts with the
           plumber, electrician, and other workers. Lisa's mother
           required Lisa to "pay the bills" by letting these various
           repairmen engage in sexual acts with her. Her mother
           blamed Lisa for this abuse, saying things like "you wanted
           your own room, well you have to pay for it." "Paying for it"
           meant doing whatever the men asked of her. In addition to
           the sex acts, 'hitting was allowed. Lisa had to wear long
           dresses and pants to cover bruising on her legs. When Lisa
           reported these repeated rapes, which occurred on more than
           one occasion, to a cousin in law enforcement, Lisa begged
           him not to report the abuse because "Jack would kill her" if
           it were reported.

               Later, during her two marriages, Lisa's husbands
           sexually exploited her by engaging in coercive and violent
           sexual acts with her. Lisa's second husband, Kevin,
           reported that he tied up Lisa in the barn and had sexual
           intercourse with her. Lisa reported that he used items
           designed to cause pain during sex, such as clamps, hot wax,
           and whips on Lisa's body. Lisa noted that Carl used Jack's
           rapes of Lisa against her by telling her she "had done
           things for Jack and she should do it for him." Lisa,
           speaking about sex with Carl, noted that she "resented it a
           lot, I hated it". Lisa noted that she didn't think Carl had a
           right "to do to me what he was doing," but that she felt
           unable to stop him. Lisa's brother told the FBI he had seen
           a video tape of Carl raping his sister while she cried.

          Risk Factor: Emotional abuse: Lisa's childhood is marked
           by a stunning amount of cruelty and abuse by her mother
           and other caregivers towards her and other children. Her
           childhood is punctuated with constant situations of
           denigration and coercive control. Lisa's half-sister Diane
           recalls Judy's capacity for sadistic cruelty, remembering that
           Judy threatened to give her up for adoption (something she
           ultimately did) by putting her out on the porch, nude, and
           telling her that people were coming to get her and take her
           away. Lisa's father recalls that Judy screamed at and
           belittled the girls on purpose, something he wishes that he
           would have stopped. Lisa's first husband, Carl, noted Judy's
           intense cruelty towards Lisa, saying: "[Judy] put down Lisa,
           humiliated her and verbally abused her. Judy made her feel
                                  6
Case 1:20-cv-03214-TNM Document 12-2 Filed 11/16/20 Page 8 of 35




          inferior. Lisa felt terrible about herself and did not think she
          was worth anything."

              Lisa was isolated from peers, restricted in bringing
          friends home, forced to dress in a peculiar manner, and
          singled out for scapegoating. Her mother and stepfather did
          not allow her to develop normal competencies such as
          shopping for groceries, getting her hair cut, and purchasing
          school clothes. They cursed her, told her she was worthless,
          and blamed her for the family misfortunes. At one point,
          Lisa's mother duct taped Lisa's mouth closed, as a
          punishment for speaking. Lisa's brother Teddy remembers
          Lisa's mother attacking and killing the children's dog with a
          shovel, because it had eaten one of the chickens, an event
          witnessed by Lisa. Teddy remembered how disturbing it was
          to see the dog killed in front of him.

              Perhaps no event captures the level of emotional abuse
          and perversity in the family more than Lisa's mother's
          discovery of Lisa's sexual victimization by her stepfather.
          Upon discovering Lisa being raped by her father, Lisa's
          mother got a gun, held it to Lisa's head and screamed, "How
          could you do this to me?" When this is reported in a
          counseling session, Lisa's mother stated that she pointed the
          gun at Jack. However, Lisa recalls the event as a moment of
          profound threat, as her mother seemed to be blaming her for
          having sex with her husband. Carl remembers that Judy
          blamed Lisa for the sexual abuse, saying she would tell
          people that Lisa slept with her husband. In a telling excerpt
          from the notes of the counselor who briefly treated the
          family after Jack's abuse was discovered, Lisa's mother is
          quoted as denigrating her children and saying that they will
          be asking for money for a track meet because they are
          "always wanting something," leading Judy to say she is
          "unappreciated." For a parent who only months earlier had
          discovered her spouse raping her minor child to be focusing
          in a counseling session on the children's lack of appreciation
          for her demonstrates a staggering amount of narcissism and
          denial. The counselor directly noted that Judy had a "lack of
          empathy" for Lisa. It is not surprising that, later in life, Lisa
          articulated a sense that her mother believed she had stolen
          her husband from her.


                                  7
Case 1:20-cv-03214-TNM Document 12-2 Filed 11/16/20 Page 9 of 35




          Risk Factor: Head injuries/Seizures: Lisa survived
           chronic blows to her head, face and body during her
           developmental years at the hands of her caregivers. Her
           mother and stepfather slapped, shook, and hit her frequently.
           As a teenager, her stepfather hit her head against the
           concrete floor when he sexually assaulted her. One of her
           stepbrothers threw a battery and wounded her in the back of
           head. As a young adult, she had several car accidents that
           involved head injuries including in 1988, 1990, 1993 and
           again in 1998. She reports that she hit her head while on a
           trampoline in 1999 and had to go to the hospital. She has
           been diagnosed with seizures and she has a chronic history of
           migraine headaches since adolescence. An evaluation by Dr.
           Siddhartha Nadkarni resulted in his conclusion that Lisa
           suffered from seizures and neurological dysfunction, likely
           due to multiple head injuries, trauma, and genetic
           vulnerability.

          Risk Factor: Poverty: Poverty exacerbated the strife,
           conflict, and fear in Lisa's daily life. Her mother and step
           fathers were uneducated, unskilled, and alcoholic, all of
           which compromised their ability to support their large
           families financially. In childhood and elementary school, Lisa
           lived in the inner city or in rural impoverished and
           underserved areas. Lisa moved approximately 16 times by
           the time she was a teenager, a pattern of frequent, impulsive
           moves that would repeat in her parenting of her own
           children. Although poverty was high in the areas where the
           family lived, the Kleiner family’s poverty stood out. Lisa wore
           hand-me-down clothes with holes in them, and she was often
           dirty. A community teacher and program organizer described
           Lisa's status in relation to the larger community: "A
           disproportionate number of families in Sperry were stressed by
           physical and sexual abuse, domestic violence, blended families
           with ongoing disputes, untreated mental illness, and
           substance abuse. The community was extremely poor, and
           Lisa Montgomery's family was poorer than most." Lisa's
           brother Teddy recalls having to get shoes out of a dumpster
           when he was young. Lisa recalls the elementary school
           calling Judy because Lisa's shoes were held together with
           duct tape.

          Risk Factor: Domestic violence and family conflict:
           Multiple marriages, infidelities, divorces, violence and
           destructive alliances among family members characterized
                                  8
Case 1:20-cv-03214-TNM Document 12-2 Filed 11/16/20 Page 10 of 35




           the functioning of Lisa's chaotic and disturbed family unit.
           Lisa's father married six times; her mother married seven
           times to six men. Judy and her second husband Jack Kleiner
           both drank excessively, violently fought with each other, and
           threatened children in the home. Lisa's younger half-brother,
           Teddy, remembered Lisa protecting him when his parents
           had "violent brawls." He also remembered the police being
           called to the house on two occasions, during one of which
           Judy's teeth were knocked out by her husband after she hit
           him across the face with a frying pan.

              As discussed above, Lisa's childhood of coercive abuse
           by caregivers was recapitulated in her relationships with
           men. Specifically, her first marriage was characterized by
           coercive abuse by her husband, Carl. Her second
           marriage also was characterized by sexual degradation.

          Risk Factor: Multigenerational family patterns of
           child objectification, abduction and abandonment:
           Lisa's family history is remarkable for the prevalence of
           themes of child objectification, kidnapping and
           abandonment. There are numerous examples of individuals
           in Lisa's extended family absconding with children,
           threatening to take children away from parents and
           guardians, abandoning children, and actually taking
           children from their parents. This chilling pattern of the
           objectification of children as pawns to be used in disturbed
           adult conflicts resonated throughout Lisa's life and
           profoundly shaped her sense of self and relationships.

              Lisa's paternal grandfather kidnapped Lisa's father, John
           Patterson, from his mother and kept him hidden for over a
           year when he was approximately 5 years old. Lisa's father's
           paternal grandparents took her father back and returned
           the child to his mother with no explanation of where he had
           been for the year. Once he was returned, Lisa's father never
           saw his own father or paternal grandparents again.

               On the maternal side of Lisa's family, her great
           grandmother, Maude, had "six or seven" children with her
           first husband Ed, beginning when she was 13 years old.
           Maude decided to leave Ed and, in response, his family hid
           all of the children except one, a baby named Viola. Maude
           absconded with Viola, abandoning her hidden children and
                                 9
Case 1:20-cv-03214-TNM Document 12-2 Filed 11/16/20 Page 11 of 35




          moving to Kansas where she married another man and had
          three children with him.

              During Lisa's life, her father, John, took her and her half-
          sister and hid them from Lisa's mother, Judy. This event,
          the details of which are different, depending on who reported
          it, captures yet another incident of a caregiver hiding
          children from another caregiver. By the time, Lisa was
          three, John completely abandoned her and her older half-
          sister, Diane.

             When Judy divorced Jack Kleiner, Lisa's stepfather who
          had raped her, Jack threatened his own biological children
          with abandonment, saying that if they sided with their
          mother, they would never see him again. Thus, Lisa's
          victimization became the source of yet another family
          rupture and threatened abandonment.

             Lisa's mother, throughout Lisa's life, used threats of
          abandonment and child abduction against her. As a child,
          Lisa learned that her mother's threats were very real when
          Judy precipitously "gave away" Lisa's beloved half-sister
          Diane. Diane described being given up, at age 8:

             The case worker assigned to me sat and talked to
             Judy. They talked about places that I could go and
             live and have a permanent home. Judy told the social
             worker that my Grandma Marie was dead. The social
             worker took me away! As I was leaving, Judy leaned
             over and told me that I was being taken away from
             her because I was bad. She told me it was my fault!
             What a terrifying thing for a young girl to hear. I
             clung to Lisa as I was leaving. I knew deep down that
             if I left for good the sexual abuse that I had
             continually experienced while living with Judy would
             start to happen to Lisa. I knew that when I left no one
             would take care of baby Patty. Lisa was only four
             years old so I knew that she couldn't care for a new
             baby.

             This event resonated throughout Lisa's life, as she knew
          that her mother's threats of abandonment were very real.
          Throughout Lisa's adulthood, Judy threatened to and at

                                 10
Case 1:20-cv-03214-TNM Document 12-2 Filed 11/16/20 Page 12 of 35




           times did take Lisa's children from her. On more than one
           occasion, Lisa's first husband and her mother removed one
           or more of the children from Lisa's care and disappeared
           with them. Lisa's brother recalls how he and Judy and Carl
           Boman (first husband and step-brother) took Lisa's children
           from her in California and fled with them to Texas.

              A cousin of Lisa's stayed with the family when Lisa was a
           young child. The young man discovered while staying there
           that his girlfriend had given birth in a field and discarded
           her infant there. Lisa was aware of this event and recalled
           her mother forbidding the cousin from getting the baby,
           even though he was the father.

               After the birth of Lisa's fourth child, her mother told her,
           "I'm not going to attach to that baby if she's not Carl's baby."
           Here, an infant child is threatened with removal of affection
           and attachment as punishment for Lisa's supposed
           infidelity, yet another message to her about the power of
           family members to discard children.

              In 2004, Lisa took the side of her brother in a custody
           dispute with their mother, Judy. Judy won the custody
           battle and later that year threatened to take Lisa's children
           away from her. In fact, Lisa describes her mother frequently
           threatening to take away her children, saying things to her
           like, "If you want to keep your kids, you'll do what I say."
           Her ex-husband, Carl, reported that, at times, he colluded
           with Judy to take the children from Lisa, until he realized
           she was trying to get custody.

          Summary of risk factors: Lisa Montgomery's life is
           characterized by exposure to multiple traumatic stressors,
           including severe physical abuse, chronic and violent sexual
           abuse, cruel and degrading emotional abuse, exposure to
           domestic violence by adult caregivers, intergenerational
           patterns of exploiting and abducting children, poverty and
           environmental stress, and multiple traumatic head injuries.
           The above-mentioned risk factors-chronic, longstanding,
           severe and overwhelming-are each a source of traumatic
           stress on the developing child, even if they occurred in
           isolation. However, for Lisa, these traumatic events were
           intertwined with one another, each exacerbating the impact
           of the others. For example, a child who experiences severe
                                  11
    Case 1:20-cv-03214-TNM Document 12-2 Filed 11/16/20 Page 13 of 35




               sexual abuse from an adult will likely suffer serious
               biopsychosocial consequences of such a trauma. However, the
               presence of a protective, nurturing adult who responds
               lovingly to the child and who brings in appropriate systemic
               resources for the child after the sexual abuse is discovered
               could be an ameliorating protective factor that facilitates
               healing and recovery for the child. For Lisa, quite the
               opposite was true. Her sexual victimization was longstanding
               and brutal and, when it was discovered, her mother blamed
               her for the abuse and brought about no systemic response to
               charge the perpetrator. This combination of sexual abuse and
               emotional neglect and abuse by her mother served to
               heighten the impact of the trauma on the adolescent Lisa. In
               much the same way, other risk factors suffered by Lisa were
               exponentially intensified by the presence of so much other
               toxic stress and adversity.

                  Child sexual abuse has been specifically linked to
               multiple psychological problems in development. Evidence
               shows that adults who were sexually abused as children
               manifest higher rates of a number of psychiatric syndromes
               and symptoms, even than individuals who suffered other
               types of child abuse. Abuse that is characterized as "contact
               abuse," meaning that it involves genital contact between the
               child and the perpetrator has been shown to be a
               particularly toxic influence on children's mental health and
               development.1 Lisa's severe and chronic sexual victimization
               by her stepfather for several years of her early adolescence
               constitutes such "contact abuse" at a severe level.
               Summarizing the range of problems faced by child sexual
               abuse survivors, Putnam, citing DeBellis et al., (1999) said:

                      As a group, individuals with histories of
                   childhood sexual abuse (CSA), irrespective of their
                   psychiatric diagnosis, manifest significant
                   problems with affect regulation, impulse control,
                   somatization, sense of self, cognitive distortions,
                   and problems with socialization. Many of these
                   processes are believed to have developmentally

1 Beitchman, J. et al., (1992) A review of the long-term effects of child
sexual abuse, Child Abuse & Neglect . (16) 101; Putnam, F. (2003). Ten year
research update review: Child sexual abuse. Journal of the American
Academy of Child and Adolescent Psychiatry, 42 (3): 269-278.
                                     12
    Case 1:20-cv-03214-TNM Document 12-2 Filed 11/16/20 Page 14 of 35




                  sensitive neuronal and behavioral periods related
                  to brain maturation and early caretaker
                  interactions (Putnam, 2003).

                  Scientific research has shown that damage and
              alterations in the neurochemical and neuroendocrine
              systems, as well as the architecture of the brain are present
              in individuals with a high loading or "dose" of risk factors,
              especially childhood sexual abuse, family violence, and
              neglect. These brain abnormalities are implicated in the
              numerous emotional, behavioral and physical problems that
              individuals with histories of severe child abuse later
              manifest. One study noted:

                 Now, converging evidence from neurobiology
                 and epidemiology suggests that early life stress
                 such as abuse and related adverse experiences
                 cause enduring brain dysfunction that, in turn,
                 affects health and quality of life throughout the
                 lifespan.

                  The U.S. Department of Health and Human Services
              (2009) reported on the often long- lasting effects of child
              maltreatment on the developing brain. The majority of brain
              development occurs after birth, with critical periods of
              development occurring for certain functions, such as
              language acquisition, attachment, and abstract reasoning.
              Research has shown that the child's developing brain can be
              altered by environmental stressors that occur during these
              periods, such as child abuse and neglect, and that the
              neurochemical and neuroendocrine processes that are
              disrupted may be permanently destroyed or damaged.2


                  Thus, this preponderance of severe and toxic risk factors,
              present throughout Lisa Montgomery's childhood and
              adolescence, is implicated in the adverse outcomes that
              characterize her life and functioning. Though with intensive
              intervention, Mrs. Montgomery’s symptoms can be

2
 U.S. Department of Health and Human Services (2009), Understanding the
Effects of Child Maltreatment on Brain Development, Child Welfare
Information Gateway, Washington, D.C.
(https://www.childwelfare.gov/survey/publications/index.cfm.)
                                    13
    Case 1:20-cv-03214-TNM Document 12-2 Filed 11/16/20 Page 15 of 35




                managed, her clinical condition, which I assessed after she
                had been medicated by the BOP for a number of years, is a
                chronic condition. The severe impairments she suffers, in
                emotional regulation, interpersonal capacities and self-
                perception are likely to remain as chronic, pervasive
                problems and are also likely to be exacerbated by situational
                stressors. Below, I will review my clinical conclusions
                regarding Mrs. Montgomery.

B: Lisa Montgomery’s clinical condition: Complex posttraumatic
   stress disorder and bipolar disorder

      7) In March and September of 2016, I evaluated Mrs. Montgomery
         over the course of three days, totaling approximately 17 hours. I
         also reviewed voluminous material in the form of records and
         declarations provided to me.3 I also interviewed Mrs. Montgomery’s
         cousin who corroborated her adolescent sexual abuse. I diagnosed
         Mrs. Montgomery with complex post-traumatic stress
         disorder, the characteristics of which will be discussed below. She
         was diagnosed additionally with bipolar disorder with psychotic
         features, complex partial seizures and other brain impairment and
         depression, across multiple records.4 Mrs. Montgomery’s clinical

3 A list of material I reviewed is appended as Appendix A.
4 Since being incarcerated in CCA and the Federal Bureau of Prisons, Mrs.
Montgomery has had substantial contact with mental health services. A review
of her records indicates several diagnoses, including several "rule-out" diagnoses
(diagnoses that a clinician recommends needing further evaluation in order to
determine). Throughout 2005-2007, she was diagnosed by a clinician at CCA
with bipolar disorder, NOS, dysthymic disorder, and alcohol abuse. Two rule/out
diagnoses were also included: brief psychotic episode and dissociative disorder.
Mrs. Montgomery’s records indicate that she has taken Bupropion (2006),
Wellbutrin (2006), Valproic Acid (2006), and Amitriptyline (2006).
Since January 2007, the BOP has diagnosed her with borderline personality
disorder and classified her as "Men Ill." She has been prescribed Zoloft,
Depakote, and Elavil. In 9/25/2012, Mrs. Montgomery was diagnosed with
depression, NOS and personality disorder, NOS by Dr. Nallely Galvan and
classified as a high risk for suicide. These records reflect that she was also
taking an antipsychotic medication, Risperdal. In 2012, Mrs. Montgomery
attempted suicide; the discharge summary from that hospitalization reflects that
N. Lorenzi, M.D. diagnosed Mrs. Montgomery with bipolar disorder and PTSD.
        At the time of my evaluation in 2016, the BOP was treating her with
Risperidone, Prozac, Elavil, Lipitor, Diltiazem, Isosorbide Mononitrate,
Levothyroxine Sodium, Omeprazole, and Aspirin. She also had an Albuterol
inhaler, Nitroglycerin pills, and Hydrocortisone cream prescribed for use as
                                        14
    Case 1:20-cv-03214-TNM Document 12-2 Filed 11/16/20 Page 16 of 35




          presentation was noteworthy for severe dissociative symptoms,
          reported across multiple contexts, by numerous reporters,
          including herself, and dating back to her adolescent years. This
          dissociative symptomatology will also be discussed in detail below.
      8) Mrs. Montgomery’s clinical presentation and history is consistent
         with the developmental and emotional impairments of individuals
         who have experienced severe childhood maltreatment and
         trauma.5 While the multiple diagnoses ascribed to her over the
         last several years of her incarceration are useful in capturing
         some of her symptoms (such as depressive thinking, mood
         instability, behavioral dysregulation, and anxiety), the most
         comprehensive diagnosis for her condition is complex
         posttraumatic stress disorder (CPTSD).6 Individuals with complex


needed. According to the psychiatric records, early in 2020, the BOP added
Remeron to the combination of psychotropic drugs.
       In addition to the BOP records, I am aware of the expert opinions of Dr.
Siddhartha Nadkarni (neurologist) and Dr. George Woods (neuropsychiatrist). I
have consulted with Drs. Nadkarni and Woods about Mrs. Montgomery, have
reviewed their reports and relied on their medical opinions to inform my own
opinions. Dr. Nadkarni diagnosed Mrs. Montgomery with complex partial
seizures finding evidence of cerebellar, frontal and possible temporal
dysfunction. Dr. Woods noted that Mrs. Montgomery has significant neurologic
deficits, including cerebellar dysfunction that is likely the result of exposure to
high levels of alcohol in utero. In his expert medical opinion, her behavior and
symptomology meet the criteria for bipolar I disorder, most recent episode
depressed, severe with psychotic features.
       While I have not interviewed Mrs. Montgomery since 2016, my review of
the updated BOP psychiatric and psychological records confirms the Mrs.
Montgomery continues to suffer from complex post-traumatic stress disorder and
continues to struggle with increased symptomology when facing increased
stressors.
5 Herman, J. (1992). Complex PTSD: A Syndrome in survivors of prolonged and

repeated trauma, J. Traumatic Stress(5) 377.
6 Cloitre, M., Stolbach, B. C., Herman, J. L., Kolk, B. V. D., Pynoos, R., Wang, J.,

& Petkova, E. (2009). A developmental approach to complex PTSD: Childhood
and adult cumulative trauma as predictors of symptom complexity. Journal of
traumatic stress, 22(5), 399-408; Cloitre, M., Garvert, D., Brewin, C., Bryant, R.,
& Maercker, A. (2013). Evidence for proposed ICD-11 PTSD and complex PTSD:
A latent profile analysis. European Journal of Psychotraumatology, 4; D’Andrea,
W., Ford, J. D., Stolbach, B., Spinazzola, J., & van der Kolk, B. (2012).
Phenomenology of symptoms following interpersonal trauma exposure in
children: An empirically based rationale for enhancing diagnostic
parsimony. American Journal of Orthopsychiatry, 82, 187–200.
                                         15
    Case 1:20-cv-03214-TNM Document 12-2 Filed 11/16/20 Page 17 of 35




          posttraumatic stress disorder manifest difficulties in the
          regulation of multiple emotional, interpersonal, cognitive and
          behavioral capacities.7 Complex posttraumatic stress disorder is a
          chronic condition that also likely exacerbates other mental
          disorders and conditions. Thus, the bipolar and depressive
          disorder that is well-documented in Mrs. Montgomery’s prison
          records is likely to have been worsened by the emotional
          dysregulation that is prominent in her complex traumatic stress
          condition. Below, I will outline the symptoms that Mrs.
          Montgomery exhibits of complex post-traumatic stress disorder:
                Emotional dysregulation: Individuals who have
                 experienced chronic trauma and victimization in childhood
                 often demonstrate difficulties recognizing and managing
                 their own emotions. Specifically, survivors of childhood
                 trauma are often erratic in their emotional presentation,
                 self-injurious, and unable to handle their feeling states.
                 Mrs. Montgomery has demonstrated this type of emotional
                 dysregulation, particularly in terms of becoming
                 overwhelmed and unable to manage her emotions, much of
                 her life. Her first husband described her as erratic in her
                 presentation in her late teens and twenties, sometimes
                 talking excessively at people without stopping and other
                 times retreating to her room to read for days on end. As a
                 teenager, she is remembered as shy and withdrawn and
                 then suddenly outgoing and talkative. Mrs. Montgomery’s
                 emotional turmoil resulted in her attempting suicide as a
                 teenager after her sexual abuse by her stepfather was
                 discovered. As a young adult, she managed her
                 overwhelming feelings with alcohol abuse and
                 hypersexual behaviors. She is reported by many family
                 members as drinking excessively in adulthood, often
                 becoming drunk and unable to care for her children or
                 handle the most basic aspects of adult life. She also
                 reportedly engaged in multiple sexual encounters
                 throughout her late adolescence and adulthood.
                Disturbed sense of self: Survivors of chronic trauma,
                 particularly trauma that occurred over a long period of

7 Cloitre, M., Stolbach, B. C., Herman, J. L., Kolk, B. V. D., Pynoos, R., Wang, J.,
& Petkova, E. (2009). A developmental approach to complex PTSD: Childhood
and adult cumulative trauma as predictors of symptom complexity. Journal of
traumatic stress, 22(5), 399-408.
                                         16
Case 1:20-cv-03214-TNM Document 12-2 Filed 11/16/20 Page 18 of 35




           time by trusted caregivers often demonstrate a highly
           disturbed self-concept. This can include feelings of being
           damaged, distorted, or inferior to others.
           Throughout adulthood, Mrs. Montgomery demonstrated a
           profoundly disturbed sense of self. This was evident in
           her distorted relationship to her body and pregnancy.
           Multiple individuals noted that Mrs. Montgomery
           presented with several impossible pregnancies and an
           identity as a pregnant woman that was completely
           unbelievable. Family members avoided confronting the
           truth of this presentation, essentially allowing Mrs.
           Montgomery to enact a delusional version of herself as a
           pregnant woman. For Mrs. Montgomery, the role as a
           pregnant woman created a purpose for her, even when it
           was patently obvious that it was not true. Her
           construction of stories to explain away the pregnancies,
           such as babies that were "absorbed" back into her body or
           delivered and then discarded, defied credulity, and
           pointed to her fragile hold on reality. For Mrs.
           Montgomery, her sense of self was so distorted that it was
           easier to create completely outlandish explanations that
           supported her fragile identity as a mother than to accept
           the reality of her life as an overburdened mother of
           growing children.
           This type of identity distortion, while unusual, is
           consistent with the dynamics of Mrs. Montgomery’s
           family. In her family, relatives use children as ways to
           gain power and control over one another and to punish
           each other for perceived grievances. As a pregnant
           woman, Mrs. Montgomery possessed potential value in
           the form of a child who could not be taken from her.
           Indeed, when talking about her tubal fulguration and her
           confusion about whether this procedure took place, Mrs.
           Montgomery noted that having children was "the only
           thing I'm good for," thereby underscoring how
           threatening to her sense of self this procedure was.
          Interpersonal Disturbances: Individuals who suffer
           chronic childhood victimization experience relationships
           as threatening and unstable, a source of tremendous
           anxiety and distress. Mrs. Montgomery’s descriptions of

                                17
Case 1:20-cv-03214-TNM Document 12-2 Filed 11/16/20 Page 19 of 35




           her life are replete with images, stories and perceptions of
           relationships as fraught with violence, coercion, control
           and manipulation. Throughout the course of the
           evaluation, she told stories of family members conspiring
           against one another, attempting to harm one another and
           betraying one another with cruel and exploitative acts.
           Many of these stories anchored around people attempting
           to take, or actually taking, each other's children. Her
           mother serves as the fulcrum around which this
           interpersonal abuse and exploitation centers. Her mother
           first abused and degraded Mrs. Montgomery as a child,
           demonstrating with her abandonment of Diane that she
           is completely capable of giving a child away, and then
           essentially handed Mrs. Montgomery over to her
           stepfather for sexual abuse, later blaming her for this
           horrific exploitation. With this kind of disturbed parental
           relationship structure, it was almost inevitable that Mrs.
           Montgomery would develop deeply distorted relationships
           in adulthood. She married men who sexually abused her,
           engaged in multiple extramarital sexual relationships, and
           could barely function as a parent to her four children. This
           kind of interpersonal ineffectiveness was the byproduct of
           her lifelong experience of victimization and emotional
           exploitation and abuse.
          Hyperarousal and re-experiencing of traumatic events:
           Mrs. Montgomery described hyperarousal symptoms that
           are consistent with post-traumatic nervous system
           activation. She noted that she periodically has intrusive
           images of her stepfather’s sexual assault of her. For
           example, she described how having her face in her pillow
           will result in her becoming frightened because she is
           reminded of being face down while her stepfather raped her
           from behind. Her first husband, who was married to her
           shortly after her adolescent abuse, noted that she had
           frequent nightmares and difficulty sleeping, because she
           would wake up crying. Her description of physiological
           discomfort, such as heart racing, gag reflex, and feeling
           afraid is consistent with post-traumatic arousal in the face
           of trauma reminders. Notably, because her clinical condition
           is so dominated by dissociation (which will be discussed
           below), her report of experienced hyperarousal and intrusive
           remembering is less frequent than it would likely otherwise
                                 18
    Case 1:20-cv-03214-TNM Document 12-2 Filed 11/16/20 Page 20 of 35




                be.
      9) The most pronounced manifestation of Mrs. Montgomery's
         extensive trauma history is her dissociative symptomatology and
         manner of managing stress. Dissociation is a process of the human
         nervous system in which neurochemical reactions to excessive
         stress lead to alterations in consciousness and perceptions of
         senses, the environment, and the self. Dissociation represents a
         lowering of consciousness, sometimes to the point of actual rupture
         of consciousness and awareness.8
      10) Clinical models of dissociation demonstrate that humans, like
          animals, when under severe threat, will sometimes experience the
          release of anesthetic neurochemicals that lower the experience of
          pain and fear. When humans experience this peritraumatic
          ("during the trauma") dissociation however, they are often left with
          residual difficulties after the trauma, such as amnesia,
          fragmentation of memory, and other disturbances. If the individual
          suffers multiple traumatic events that lead to frequent and lengthy
          periods of peritraumatic dissociation, the after-effects will likely be
          more pervasive and more severe. These can include altered states
          of consciousness that linger after the traumatic events, such as
          time distortions, cognitive confusion, bodily symptoms
          (depersonalization and derealization) and emotional numbing.9
          Dissociative symptoms can reach the level of psychosis, as when an
          individual suffers hallucinatory phenomena, such as hearing voices
          talking at him or her in an attacking manner.
      11) Mrs. Montgomery's extensive childhood history of physical, sexual
          and emotional abuse by trusted caregivers throughout the course
          of her neurobiological development likely created the conditions
          that led to her profound and pervasive dissociative symptoms. She
          has additional vulnerability to dissociative symptoms, according to
          the evaluation by Dr. Siddhartha Nadkarni. Dr. Nadkarni noted
          that Mrs. Montgomery suffers from complex partial seizures and
          neurophysiologic dysfunction that manifest as dissociative and
          psychotic symptoms.
      12) The dissociative symptoms that are prevalent in Mrs.


8 Lanius, U., Paulsen, S., & Corrigan, F. (2014). Neurobiology and Treatment of
Traumatic Dissociation: Toward an Embodied Self. Springer: New York.
9 Frewen, P. & Lanius, R. (2014). Trauma related altered states of consciousness:

Exploring the 4-D model. Journal of Trauma and Dissociation. 15: (436-456.).

                                       19
Case 1:20-cv-03214-TNM Document 12-2 Filed 11/16/20 Page 21 of 35




    Montgomery's functioning fall into categories listed below:
          Confused thought process. At the time of my evaluation,
           Mrs. Montgomery’s thought process was grossly intact, with
           her demonstrating awareness of time, place and
           circumstance. However, she frequently manifested confused
           thinking, indicating questions about the reality of certain
           past events and perceptions. She noted substantial
           confusion about events around her body and her pregnancy
           history. For example, when asked about the story told by
           her ex-husband that she had told him she had an abortion
           or gave up a child as a teenager, she stared blankly at the
           examiner and repeated, "I don't know about that."
           Additionally, when asked about "false pregnancies" or past
           events where she told others she was pregnant, Mrs.
           Montgomery became tearful and said "I don't know. I don't
           know." Finally, when asked about the reported tubal
           fulguration documented in her medical records, Mrs.
           Montgomery noted that she came home from the procedure
           and did not think it had really happened. She noted that if
           her mother said something was true and she thought
           something else was true, she had no way of knowing what
           the actual truth was. Mrs. Montgomery’s presentation as a
           vague and confused reporter is consistent with her
           profoundly dissociated state, and it is something that others
           who knew her throughout her life recall about her.
          Disengagement: Dissociation can manifest as an
           experience of being inattentive or "out of it." Multiple
           friends and family members note that this was a prevalent
           quality in Mrs. Montgomery’s functioning. A classmate
           described her as "spacing out" in high school and needing to
           be brought back to attention by a teacher yelling at her. Her
           stepfather Richard Boman who came into her life towards
           the end of her mother’s second marriage, described her as
           "in a world of her own," and "just star[ing] into space." Her
           first husband, Carl, described Mrs. Montgomery as "not
           emotionally present…she was in her own world and distant
           from everything." Carl described her staying in bed for days
           at a time, repeatedly reading the same books. Her half-
           brother noted that she was "in her own little world" and
           that "the house could burn down around Mrs. Montgomery
           and she wouldn't notice." Her second husband, Kevin, also
           described her becoming disengaged: " ... she got a blank look
                                 20
Case 1:20-cv-03214-TNM Document 12-2 Filed 11/16/20 Page 22 of 35




           on her face and didn't respond. I wondered if she was
           daydreaming. I could tell she didn't hear me: it was like she
           wasn't even there." Mrs. Montgomery’s daughter Kayla
           described her mother as fundamentally absent, even when
           she was with her children. She noted: "She was always
           distracted and seemed to be thinking about something else.
           Her body was around, but her mind was not with me or
           playing with me." Kayla noted that the first time she had a
           "real" conversation with her mother when her mother
           seemed to be able to focus and listen was in 2012, when her
           mother was taking psychotropic medication. Mrs.
           Montgomery noted that she has struggled much of her life
           with absent-mindedness and feeling as though she is in her
           own world. She gave examples of being at her job and not
           remembering how she got there, often feeling like she lost
           track of time, and during the year before her arrest, feeling
           that she would need to write what day it was on her hand in
           order to stay oriented.
          Depersonalization: Depersonalization occurs when an
           individual feels detached from her own body or like she does
           not belong in her body. Mrs. Montgomery is described by
           numerous family members as being "filthy" and smelling
           bad, a possible indicator of a depersonalized state in which
           she could not care for her own body. She noted strong
           symptoms of depersonalization around sexual activity. She
           described sex with her husband and her feeling that "you
           could not be there," a description of her mental disconnect
           from her body, as well as her viewing herself in the second
           person, "you", rather than the first person, "I". She noted
           that sex with her husband caused her to re-experience the
           trauma of being raped by her step-father. She said even
           consensual sex would "take me back to Jack." Mrs.
           Montgomery noted that sometimes she felt "like I'm
           separate" from the world and would have to tell herself, "I'm
           here...I'm walking."
          Derealization: Derealization is a form of dissociation in
           which the person feels that his or her surroundings are not
           familiar and, in some cases, not even real. Mrs.
           Montgomery described often feeling that she is unsure
           whether her environment is real. She described the world
           feeling "dreamy" to her at times and noted that there were
           days that were "nonexistent" to her. Mrs. Montgomery
           recalled receiving letters and not knowing if they were real
                                 21
     Case 1:20-cv-03214-TNM Document 12-2 Filed 11/16/20 Page 23 of 35




                or not when she was incarcerated. She described how she
                learned to develop "strategies" to "show me this is where I
                am." She described looking out her window and seeing a
                tree and feeling she was able to tell herself that she knew
                she was seeing a real tree. Mrs. Montgomery described a
                fundamental sense of unreality that shapes her perception
                of the world and the logic she uses to try to assess reality: "I
                can feel it, so I know it's real. If I can't feel it, I'm not sure
                it's real." This weak hold on reality pervades much of Mrs.
                Montgomery’s consciousness and has been prevalent in her
                functioning since she was a teenager. According to her,
                things started to get "less real" after her stepfather began
                raping her. With some hesitation, she described not being
                sure if she really had her children or not, saying, " . . . like
                being a mom-did I really have them? I had them, I don't
                remember that period of time but I won't know if I really
                had them. I have to remember but I can't. I have an idea of
                it, but I'm not sure if it happened." Mrs. Montgomery’s
                confused and illogical language here demonstrates the
                rupture in her sense of reality.
               Identity dissociation: Dissociation can include a split in an
                individual's identity where the person feels like she has
                different people inside herself or like there are people inside
                who are talking to her. Mrs. Montgomery describes how she
                struggled for many years with her mother's voice in her
                head, saying "You can't do anything right," and telling her
                she was a "bad girl." This experience of a voice that is not
                one's own but that is speaking in second person and
                disparaging the individual is a hallmark sign of the altered
                consciousness of trauma-induced dissociation.10 She
                describes a split in her identity that has recurred since she
                was a teenager and her mother discovered her stepfather’s
                sexual abuse of her. At that time, her mother cut her hair,
                an event that she links to being viewed as "bad." Since that
                time, Mrs. Montgomery describes several occasions where
                she has become preoccupied with cutting her hair as a way
                to demonstrate the "bad" part of herself. Her first husband
                stated that when Judy would verbally mock and abuse her,


10Frewen, P. & Lanius, R. (2014). Trauma related altered states of
consciousness: Exploring the 4-D model. Journal of Trauma and Dissociation. 15:
(436-456).

                                        22
Case 1:20-cv-03214-TNM Document 12-2 Filed 11/16/20 Page 24 of 35




           Mrs. Montgomery would appear to get "a different look on
           her face," something he described as her "going someplace
           else mentally." Mrs. Montgomery noted that the uterine
           fulguration that she underwent was also part of her being
           "bad" because she had been unfaithful to Carl and had
           another man's child. Mrs. Montgomery’s split identity is also
           evident in her description of herself as "only good for having
           babies."
           Family members report that Mrs. Montgomery also
           demonstrated identity confusion in relation to her cousin,
           whom she began to emulate as an adult. Notably, the
           cousin, who Mrs. Montgomery described in the evaluation as
           "the perfect mom" and who her mother reportedly said "was
           a better mom than me," had reversed a tubal ligation and
           gone on to have two children after the procedure. Mrs.
           Montgomery has at times been reported to have said that
           she too had a tubal fulguration reversed. Additionally, in
           2004, Mrs. Montgomery is reported to have gone to court
           during the custody battle with her mother over her brother's
           baby and dressed and had her hair notably like this cousin’s.
           Mrs. Montgomery also used the name Abigail for Mrs.
           Stinnet's baby, a name that her cousin said would be her
           next child's name. During this time in 2004, Mrs.
           Montgomery’s ex-husband noted that she was "spaced out
           and getting a lot worse," something that he noted seemed
           related to her false pregnancy. He noted that Mrs.
           Montgomery was so "strange" at this point that her children
           did not want to have people come to their home and see her.
          Memory disturbance: Individuals who dissociate often
           describe impaired memory functioning, including blank
           spells and loss of time. Numerous family members describe
           Mrs. Montgomery as forgetful and scattered. Her years of
           parenting young children are described as chaotic and her
           ability to run a household with even a modicum of
           organization was nonexistent. Her home was described as
           filthy, disorganized and replete with unfinished projects.
           Mrs. Montgomery described going to the grocery store and
           coming home with items that the family already had. She
           noted that her ability to follow through on an activity was
           very poor, until she began taking Risperdal in the BOP.
           Mrs. Montgomery described her fundamental inability to
           remember major events of her life. She stated, "I know I
           graduated from high school, but I have no memory of it."
                                 23
     Case 1:20-cv-03214-TNM Document 12-2 Filed 11/16/20 Page 25 of 35




                She also noted that she has no memory of marrying her first
                husband and almost no memory of testifying in court about
                her stepfather's sexual abuse of her.

               Emotional constriction: Dissociative symptoms can
                include restricted or limited emotional experience, including
                numbness and lack of appropriate positive or negative
                feelings. Mrs. Montgomery described intense emotional
                constriction, particularly around her body and childbirth.
                She noted that she held her daughter after returning from
                the hospital and thought, "I should feel love and I'm not
                feeling anything." She recalled how she didn't cry about her
                stepfather raping her because it was "going on for years and
                I learned not to deal with it." Later, her emotional
                constriction was used against her by her mother who told
                her, "If you hadn't wanted [the sexual abuse] to happen, you
                would have cried." Thus, Mrs. Montgomery’s blunted
                emotional response to years of violent sexual abuse was
                ultimately used against her by her primary caregiver. As a
                young mother, Mrs. Montgomery described struggling to
                connect to her children, saying, "the emotions weren't
                there." When a friend said that she was worried about Mrs.
                Montgomery’s husband, she noted that she had to "stop and
                think about it-I had to try to connect to his emotions." Mrs.
                Montgomery’s extensive victimization likely affected her
                capacity to tolerate emotions. Individuals with high rates of
                dissociation have been shown to have difficulty with
                recognizing emotions in others. This difficulty with reading
                other's emotions has been linked to neurobiological
                dysfunction that occurs in the limbic system of emotion
                regulation in dissociative states.11
      12) Mrs. Montgomery's life history demonstrates the tragic and
         devastating consequences of abuse and exploitation of children by
         those who should protect and nurture them. Raised within a
         family whose treatment of children as objects to be used in
         internecine family conflicts spanned multiple generations, Mrs.
         Montgomery grew up learning that she, too, was an object to be
         exploited and abused by her caregivers. Her childhood, in which
         she was brutally beaten, humiliated, and ultimately raped for
         several years by her stepfather, created conditions for her to

11Lanius, U., Paulsen, S., & Corrigan, F. (2014). Neurobiology and Treatment of
Traumatic Dissociation: Toward an Embodied Self. Springer: New York.
                                       24
   Case 1:20-cv-03214-TNM Document 12-2 Filed 11/16/20 Page 26 of 35




        develop profoundly distorted perceptions of interpersonal
        relationships, human emotions and even her own body. Mrs.
        Montgomery, like many survivors of severe sexual abuse,
        developed a dissociative response to her feelings and body states
        that stayed with her throughout her life. While this dissociation
        can protect a child from the actual sensations of a disturbing rape,
        it can, if required frequently enough, result in a rupture of the
        child's developing sense of self, the world and relationships. Mrs.
        Montgomery’s development suffered such distortions, and she grew
        into adulthood with a disconnected sense of her emotions, a
        tenuous hold on reality, a completely warped view of human
        relationships, and a split and damaged sense of herself and of her
        body. These developmental impairments had tragic consequences
        in this woman's life and the life of those around her.
C: Mrs. Montgomery’s current conditions of confinement since October
   16, 2020
     13)Mrs. Montgomery’s counsel have advised me of Mrs. Montgomery’s
        conditions of confinement since October 16, 2020 when she was
        informed that she will be executed on December 8, 2020. The
        conditions as they have been reported to me include:
     14) She is held in a suicide precautions cell that includes only a cement
        bunk, a rubber mattress, a suicide precaution (no-tear) blanket, and a
        sink/toilet combo.
     15) The lights in the cell remain illuminated twenty-four hours a day. I
        am told that one light bulb was removed, and the cell is now slightly
        dimmer than it was initially, however the lighting does not vary with
        normal circadian rhythms of daytime/nighttime—or at all.

     16) She is dressed only in a “Ferguson Safety Smock” and is not permitted
        any undergarments. That is, she is allowed neither a bra nor
        underwear.

     17) She is not allowed shoes or socks while in her cell and is only allowed
        shower shoes while walking to the shower or an attorney visit. Her feet
        are cold in her cell.

     18) She has been provided two no-tear blankets, but when she is not
        wrapped in the blankets (for instance when standing at her door to
        converse with the assessors and psychologists, or when in an attorney
        visit) she is cold.


                                      25
   Case 1:20-cv-03214-TNM Document 12-2 Filed 11/16/20 Page 27 of 35




     19) She has been provided access to a shower only three times a week, and
        no access to lotion or other basic hygiene requirements.

     20) She is provided only four squares of toilet paper each time she uses
        the bathroom.

     21) Her cell is always monitored by video surveillance, including by male
        guards and staff.

     22) She has been denied access to her CPAP machine which was
        prescribed by physicians as necessary to address her sleep apnea and
        with which she is accustomed to sleeping for the past several years.

     23) Though she has recently been allowed one paperback book to read and
        a television has been positioned outside her cell for her to stand at the
        door and watch a movie each day through the window of the cell, she
        has been denied any other form of mental stimulation: her access to
        listening to music, to any form of art—coloring, painting, crafts have
        been cut off. She is allowed five pieces of paper and half a black crayon
        as a writing implement.

     24) She has been denied any access to outdoor recreation or fresh air.

     25) Because her cell is cold and she has no shoes, she is essentially cut off
        from any exercise or physical activity in her cell as she remains
        huddled under the blankets for warmth and to lessen the sensation of
        obtrusive surveillance of her body created by the continuous
        monitoring.

     26) She has been denied access to her eyeglasses.

     27) Her wedding ring was forcibly and painfully removed from her hand
        by use of a lubricant by a large male staff member and not returned.

D: Impact of Mrs. Montgomery’s current conditions of confinement
   since October 16, 2020
      28) I have examined and treated survivors of torture over the past 22
        years in multiple contexts (immigration courts, criminal proceedings,
        international courts, civil proceedings). This work has involved
        opining on the impact of various confinement conditions and
        maltreatment that was enacted on an individual. My area of clinical
        expertise includes identifying the impact of maltreatment and
        conditions that rise to the legal level of torture.
                                       26
Case 1:20-cv-03214-TNM Document 12-2 Filed 11/16/20 Page 28 of 35




 29) It is my clinical opinion that Mrs. Montgomery’s current conditions of
    confinement will have an impact tantamount to the impact of torture
    on her. I will outline why below.
 30) Mrs. Montgomery’s early adolescent experiences of chronic sexual
    assault by her stepfather, as well as gang rape in the context of being
    trafficked to other adult men is essential to understanding her
    response to the current conditions of confinement. Essentially, she is
    a victim of sexual torture who is being placed into a context of bodily
    exposure, degradation, lack of control and deprivation that is highly
    likely to trigger her early experiences of sexual violence. The
    triggering of past victimization is an expected response when a
    survivor is placed in conditions that mirror aspects of the earlier
    traumas. The response is involuntary when this occurs—that is, it
    takes place through nervous system and endocrine system reactions
    that activate a stress response that was required during the earlier
    trauma. This response can be an “uproar” response involving
    hyperarousal and explicit fear responses (fight or flight) or a
    “shutdown” response, which involves disconnecting from one’s
    environment and one’s sensations (dissociation). It is also possible for
    individuals to fluctuate between these two types of responses. Mrs.
    Montgomery has a history of both types: uproar and shutdown
    responses. Her responses have been severe enough in the past that
    she has been psychotic—that is, unable to perceive reality in an
    accurate and stable fashion. Below, I will indicate the aspects of this
    current condition that are likely to trigger these responses.
 31) Bodily Exposure: Since being told she is being executed, Mrs.
    Montgomery has been kept in a lit room in a heavy quilted but ill-
    fitting smock with constant surveillance by male guards. She is forced
    to request toilet paper for her sanitary needs and she is not permitted
    to wear undergarments. These conditions are remarkably parallel to
    the conditions when she was being sexually victimized by her
    stepfather and multiple men. Specifically, her stepfather created a
    separate room, with an exit only to the outside of the house and which
    provided him the opportunity to watch her through a bathroom
    window. It was in this room that Mrs. Montgomery was frequently
    raped by her stepfather and other men. She specifically recalled the
    men putting money on her dresser after raping her. Thus, Mrs.
    Montgomery’s current segregation confinement is horrifically similar
    to what she suffered for years in her adolescence. It is likely that such
    sickening reminders will make her psychologically deteriorate.
 32) Environmental manipulation: The constant light in Mrs.
    Montgomery’s cell, as well as the cold temperature with inadequate
                                    27
     Case 1:20-cv-03214-TNM Document 12-2 Filed 11/16/20 Page 29 of 35




         coverings for Mrs. Montgomery (both clothing and blankets appear to
         be inadequate to keep her warm) are the types of environmental
         conditions that can deteriorate a prisoner’s daily functioning. The
         interaction between such conditions—the temperature keeping Mrs.
         Montgomery physically uncomfortable and the light preventing her
         from experiencing circadian rhythms of arousal and rest—exacerbates
         the assault on her senses of each of the conditions. The conditions
         then are likely to affect sleep patterns in Mrs. Montgomery. Sleep
         deprivation is widely known to lead to fairly rapid deterioration in an
         individual’s cognitive and emotional functioning, as well as increase
         the risk of medical problems.12 Mrs. Montgomery uses a CPAP
         machine for apnea, and without this machine, her sleep deprivation
         and subsequent deterioration will likely be more severe.
      33) Control/Deprivation: Mrs. Montgomery’s current treatment is, even in
         the context of incarceration, an astonishingly controlled and deprived
         environment, with almost no recognition of this woman’s many years
         of compliant behavior as an inmate. She is smocked; her room is
         constantly lit and cold; she has no comfort items; she is given no
         exercise or outside recreation opportunity; she must request toilet
         paper; she is denied medically necessary supplies such as her CPAP
         and eyeglasses. This kind of removal of basic human amenities creates
         a sense of helplessness and powerlessness. In essence, these conditions
         reduce Mrs. Montgomery to a state of her most basic human
         functioning only—keeping herself warm, toileting, and eating. These
         conditions mirror Mrs. Montgomery’s adolescent experience of being
         under the complete coercive control of her mother and stepfather. The
         state of helplessness is likely to become another trigger that will
         compromise Mrs. Montgomery’s functioning.
      34) Degradation: Mrs. Montgomery’s treatment since being told she will
         be killed, has been degrading and humiliating. As has been discussed
         above, her nudity except for a smock, ability to shower only three times
         a week and having to ask for squares of toilet paper each time she uses
         the bathroom would be humiliating for almost any individual. Upon
         being told she was being executed, a correction officer smeared
         Vaseline on Mrs. Montgomery’s finger and forced off her wedding ring,
         an act that is highly questionable as a necessary precaution for a
         prisoner’s safety. The prison’s removal of Mrs. Montgomery’s wedding

12M. Mullington JM. Sustained sleep restriction reduces emotional and physical
well-being. Pain. 2005 Dec 15;119(1-3); Kim DJ, Lee HP, Kim MS, Park YJ, Go
HJ, Kim KS, Lee SP, Chae JH, Lee CT. The effect of total sleep deprivation on
cognitive functions in normal adult male subjects. Int J Neurosci. 2001
Jul;109(1-2):127-37.
                                        28
      Case 1:20-cv-03214-TNM Document 12-2 Filed 11/16/20 Page 30 of 35




           band was degrading to Mrs. Montgomery’s sense of self and her right
           to customary respect for her marriage. The destruction and defiling of
           treasured objects is widely known as a method used by regimes who
           torture in order to create a condition of annihilation of the sense of self
           of the victim.13
        35) Sexual abuse victims’ suffering is, of course, physical in nature, as
          the body is intruded upon, manipulated and harmed, but the
          psychological degradation and humiliation of sexual violence often
          leaves an even more painful imprint. Sexual assault victims struggle
          with overwhelming feelings of being damaged and objectified, often
          turning against themselves in the aftermath of the abuse. This makes
          them even more vulnerable to feeling humiliated or degraded, as they
          respond to their environment with these self-attacking meanings.
          Thus, these conditions described above are likely to worsen Mrs.
          Montgomery’s tenuous sense of herself and contribute to further
          deterioration.
        36) Overall worsening of her mental health condition: Mrs. Montgomery’s
          severely impairing clinical conditions of complex posttraumatic stress
          disorder and bipolar disorder are likely to be exacerbated by the
          conditions that have been laid out above. Specifically, for a survivor of
          gang rape and chronic sexual assault to be isolated and left without
          proper clothing or undergarments while being surveilled on camera
          would be highly triggering to her fear arousal and threat-detection
          systems. It is likely that these conditions will make Mrs. Montgomery
          vulnerable to psychotic levels of dissociation, as her brain reacts to the
          bodily threat that she is perceiving. Mrs. Montgomery’s life history
          demonstrates that her dissociation has reached the level of psychosis
          at many points throughout her life in which she has been unable to
          accurately perceive the state of her body (depersonalization), her
          environment (derealization) and her emotional states (disengagement).
          Being thrown into isolated, exposing conditions of confinement within
          moments of being told she will be executed would be severely
          destabilizing to a healthy individual, much less a person with
          massively impairing dissociative mental illness.
        37) There is extensive scientific evidence that conditions of solitary
          confinement can exacerbate mental illness. Reviewing the literature,
          Metzner and Fellner (2010) argue that:
               The adverse effects of solitary confinement are
               especially significant for persons with serious mental
               illness, (e.g. schizophrenia, bipolar disorder, major

13   Herman, Judith (1992). Trauma and Recovery, Basic Books: New York 80-81.
                                           29
     Case 1:20-cv-03214-TNM Document 12-2 Filed 11/16/20 Page 31 of 35




            depressive disorder) that is usually characterized by
            psychotic symptoms and/or significant functional
            impairments. The stress, lack of meaningful social
            contact, and unstructured days can exacerbate
            symptoms of illness or provoke recurrence. 14
         Numerous researchers and clinicians have emphasized the particular
         dangers of solitary confinement on prisoners with mental illness,
         including worsening existing psychiatric disorders by making
         symptoms more severe and more pervasive.15 For example, a prisoner
         who struggles (as Mrs. Montgomery does) with keeping a clear hold on
         reality is vulnerable to a worsening of this condition (psychosis) by
         being deprived of the social contact and environmental contexts that
         reinforce reality.
E. Impact of the proposed transfer of Mrs. Montgomery from FMC
   Carswell to USP Terre Haute
      38) I am told that Mrs. Montgomery has been advised through her
         counsel of the intent to transfer her from FMC Carswell where she
         has been held since 2008 to USP Terre Haute for execution. I am
         generally familiar with both institutions because I have evaluated
         prisoners in both locations. I am aware that FMC Carswell houses
         only women and that, as such, Mrs. Montgomery has been surrounded
         by other female inmates since her incarceration there. I am aware
         that USP Terre Haute is a male institution, housing, in the normal
         course of business, only male inmates.
      39) This proposed transfer, following on the heels of the traumatizing
         conditions in which she has been held, is likely to have a profoundly
         devastating impact on Mrs. Montgomery. As described above, Mrs.
         Montgomery’s posttraumatic stress from chronic sexual abuse and
         gang rape by men makes her highly vulnerable to triggers that make
         her feel unsafe. Being moved to a men’s prison, while she awaits her
         execution will likely create unbearably terrifying circumstances for
         Mrs. Montgomery. It is likely that her perception that she will be

14 Metzner, J. & Fellner, J. (2010). Solitary confinement and mental illness in
US prisons: A challenge for medical ethics. J Am Acad Psychiatry Law. 38:104–
8.
15 Haney, C. (2003). Mental health issues in long-term solitary and “supermax”

confinement. Crime & Delinquency, 49(2), 124-156; Kurki, L., & Morris, N.
(2001). The purposes, practices, and problems of supermax prisons. Crime and
Justice: A Review of Research, 28, 385-424.; Haney, C. (1993). “Infamous
punishment”: The psychological consequences of isolation. National Prison
Project Journal, 8(2), 3-7, 21.
                                       30
    Case 1:20-cv-03214-TNM Document 12-2 Filed 11/16/20 Page 32 of 35




          assaulted in this environment will be triggered, leading to an increase
          in symptoms of dissociation and possibly psychosis and self-harm or
          suicidality. It is not difficult to imagine how any female inmate placed
          in an all-male prison could feel afraid for her safety. For Mrs.
          Montgomery, whose adolescence was in fact characterized by violent
          sexual assaults by multiple men, this perception of sexual threat is a
          recapitulation of her prior trauma.
      40) Summary: As discussed above, Mrs. Montgomery’s conditions of
         confinement are highly likely to contribute to her severe psychological
         deterioration. As a survivor of repeated and severe sexual assaults,
         including gang rape and sex trafficking as an adolescent, Mrs.
         Montgomery is likely to be deleteriously affected by the bodily
         exposure, environmental manipulation, extreme control measures and
         degrading treatment that she is experiencing in confinement. Her
         mental illness, specifically complex posttraumatic stress disorder and
         bipolar disorder, is at great risk of worsening if she is kept in these
         conditions. Finally, her transfer to a men’s penitentiary where she
         will be held as the only female inmate, in anticipation of being
         executed, is also a highly traumatizing experience which will likely
         cause her to deteriorate significantly.
      41) I am available to review further information if it becomes available.
I declare under penalty of perjury that the foregoing is true and correct.




                                 ____________________________
                                 Katherine Porterfield, Ph.D.
                                 Executed this 9th day of November, 2020.




                                        31
    Case 1:20-cv-03214-TNM Document 12-2 Filed 11/16/20 Page 33 of 35




                                  APPENDIX A
Index of Documents Used
1. Declaration of Thomas Allen Hedberg, 1.19.13
2. Harborview Medical Records of Mary Lee Coleman
3. Declaration of Heather Hedberg, 1.19.13
4. Declaration of John Patterson, 1.20.13
5. Declaration of Lisa Rickert with incorporating documents
      a. Interview with Karl Lundmark- 5.31.05
      b. Interview with Teddy Kleiner 7.29.05, p. 6
      c. Report of Telephone call with Marie Stelma
      d. Interview of Judy Shaughnessy 3.14.05
      e. Interview of Brett Owens, 6.17.05
6. Kenneth Dale Alexander TX Dept of Mental Health & Mental Retardation
   Competency Exam 1.13.89, p. 13;
7. Kenneth Dale Alexander Florida State Hospital records
8. Kenneth Dale Alexander San Antonio State Hospital 3.25.08;
9. Kenneth Dale Alexander SSDI records;
10. Kenneth Dale Alexander Snowy Range Consulting, LLC Status exam,
    5.29.09;
11. Kenneth Dale Alexander Wyoming Behavioral Institute 5.13.10
12. Declaration of Marvin Alexander, 1.12.13
13. Teddy J. Kleiner Kansas Dept of Corrections, Mental Health Evaluation
    1.1.04;
14. State of Kansas v. Tommy Kleiner, District Ct. for Osage Co., No. 2003-CR·
    23·2·11·2003
15. Tommy Kleiner, Franklin Co. 2003 misc. court records
16. Bartlesville Public School Records , Caden Veal-MEEGS testing - 5.20.11
    17.Bartlesville Public School Records, Landon Veal - MEEGS testing- 3.9.12
18. Declaration of Diane Rae Hedberg Mattingly, 1.9.13
19. Declaration of Mary Lee Coleman, 1.17.13
20. Lisa Montgomery 1984 counseling records with Nancy Walentiny
21. Kleiner v. Kleiner divorce transcripts
22.Declaration of Carl Boman, 2.13.13

                                         32
    Case 1:20-cv-03214-TNM Document 12-2 Filed 11/16/20 Page 34 of 35




23.Declaration of James N. Miller, 4.14.16
24.Declaration of Teddy Kleiner, 2.15.13
25.Declaration of Becky Perky, 2.26.13
26.Declaration of Wendy Treibs 2.23.13
27.Declaration of Penny Craig, 2.27.13
28. Interview of Carl Boman 4.14.05
29. BOP Mental Health Records
30. CCA Mental Health Records
31.Report of Dr. Daniel Martell
32. Biopsychosocial evaluation by Jan Vogelsang
33. Supplemental Declaration of Jan Vogelsang
34. Declaration of Linda Baker
35. Declaration of Wesley Gann
36. Declaration of David Kidwell
37. Supplemental Declaration of Carl Boman
38. Interrogatory Answers of Judy Kleiner in the divorce case of Kleiner v.
    Kleiner
39. Obituary of Gerald “Shorty” Shipley
40. Handwritten note of Lisa Montgomery with the names of two perpetrators
41..Report of Dr. Park Dietz
42.Report of Dr. George Woods
43.Declaration of Kayla Boman, 2.21.13
44.Declaration of Mary Osborn Hodges, 1.30.13




                                          33
Case 1:20-cv-03214-TNM Document 12-2 Filed 11/16/20 Page 35 of 35




                               34
